Opinion by
Judge Lindsay:
After appellant sold to Givens he caused the tract of land to be surveyed, and the boundaries to be marked and the corners established. The mistake of which he now complains is that one line is ten poles longer than is shown by the survey, and hence that the tract contains about seven acres more than appeared from the calculation of the surveyor. Appellees bought from Givens without notice of this mistake. They bought to the marked boundaries and to the corners established by appellant. He conveyed to them instead of to Givens, and his deed conveys all the land within the marked boundaries. The corners and calls of the survey are set out in the deed, but by mistake one line is described as 64poles in length instead of JAYz- Appellees do not ask for the correction of their deed. They are in possession, and are satisfied with their title. Appellant seeks either to disregard this deed, or to have the court determine that, because of the mistake of the survey, the corners, the marked boundaries, and the established corners, must yield to the statement of distances. This would be to reverse the rule upon which this court has always acted. If appellant has any remedy (a matter we do not decide), it is against Givens, and not against the appellees.
Judgment affirmed.
Judge Cofer did not sit in this case.